Citation Nr: 0921709	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  04-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  During this appeal, the Veteran 
relocated and his claims file was transferred to Detroit, 
Michigan.  

The issue before the Board today was remanded in December 
2006 and May 2008 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there 
was substantial compliance with its remand; thus, it may 
proceed with a decision at this time.  See Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

Lumbosacral strain is manifested throughout this appeal by 
subjective complaints of low back pain and radicular symptoms 
of the bilateral lower extremities, and bowel and erectile 
problems, with objective evidence of no more than moderate 
limitation of motion with forward flexion of the 
thoracolumbar spine limited by pain to no less than 45 
degrees; there is no competent medical evidence of ankylosis 
of the thoracolumbar spine or the entire spine, associated 
neurological impairment, or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237 and 5243 (2008);.






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A July 2008 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a July 2008 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the July 2008 letter 
provided notice as to the information and evidence necessary 
to establish a disability rating and an effective date, as 
well as those elements of notice required for increased 
rating claims, including the specific rating criteria 
applicable to the present claim.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Although the July 2008 VCAA letter was sent to the Veteran 
after the January 2003 rating decision, the Board finds that 
any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, this 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated and an April 2009 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  Attempts were made to obtain 
private treatment records from the Angelo Community Hospital; 
however, in July 2004, the VA received a negative reply from 
this facility.  The Veteran was then notified of this 
negative response by letter dated in August 2004, thereby 
fulfilling VA's duty to assist with respect to these records.  
See 38 C.F.R. § 3.159(e).  The Veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  Finally, the Veteran was 
afforded multiple VA examinations during this appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The Veteran's lumbosacral strain is rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003), effective October 16, 2002.  However, effective 
September 26, 2003, the rating criteria for evaluating all 
spine disorders were amended.  68 Fed. Reg. 51,454-51,458 
(August 27, 2003); corrections at 69 Fed. Reg. 32,449 (June 
10, 2004).  Under this new rating criteria, lumbosacral 
strain is rated pursuant to the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula).  See 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should a higher rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  VAOPGCPREC 3-2000.  
Therefore, as the Veteran's claim was pending at the time of 
September 2003 regulatory amendments, he is entitled to the 
application of the criteria most favorable to his claim.  See 
Swann v. Brown, 5 Vet. App. 229, 232 (1993) (recognizing that 
where law is amended during pendency of appellant's claim, 
most favorable version applies).  However, application of the 
amended criteria may not be applied prior to the date of 
amendment.  In this case, the RO appropriately applied both 
the pre-September 2003 and post-September 2003 rating 
criteria.  See Statement of the Case dated in April 2004.  As 
such, there is no prejudice in the Board considering both 
regulatory versions in adjudicating the Veteran's increased 
rating claim and it may proceed with a decision at this time.  

According to the rating criteria in effect prior to September 
26, 2003, a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  A maximum 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Id.

Applying this diagnostic criteria to the competent evidence 
of record, the Board concludes that a rating in excess of 20 
percent is not warranted under Diagnostic Code 5295.  In this 
regard, the medical evidence throughout this appeal reflects 
that the Veteran subjectively complains of painful motion and 
radicular symptoms; there is also objective evidence of 
decreased movement in the lumbosacral spine.  However, none 
of the symptoms described in the rating criteria for 40 
percent are evident.  Radiographs show evidence of mild to 
moderate degenerative changes at L5-S1; however, there is no 
mention of any listing of the spine or narrowing or 
irregularity of joint space productive of severe lumbosacral 
strain.  See X-ray Report dated November 8, 2002; X-ray 
Report dated November 6, 2003; MRI Report dated March 11, 
2005.  See also VA Annual Examination Report dated November 
4, 2003 (spinal curvature normal).  

Additionally, none of the Veteran's examination reports or 
treatment records show that he is unable to laterally flex 
his spine, and there is no indication that he has an abnormal 
gait evidencing abnormal mobility.  See, e.g., Shannon Clinic 
Neurology Consultation Report dated March 14, 2000 (gait does 
not reveal ataxia); November 2008 VA Examination Report.  
Finally, with the exception of the November 2002 and November 
2008 VA examinations, straight leg raise testing throughout 
this appeal has been negative.  In June 2005, a VA 
neurosurgical evaluation determined that the Veteran's 
subjective radicular complaints were not clinically 
supported.  See VA Neurosurgery Consultation Report dated 
June 15, 2005.  Such evidence, the Board concludes, weighs 
against a finding of a positive Goldthwaite's sign.  See 
Dorland's Illustrated Medical Dictionary, 1698 (30th ed. 
2003).

In sum, absent any competent evidence of symptomatology more 
consistent with a severe disability picture as described in 
Diagnostic Code 5295, the Board is of the opinion that the 
Veteran's current 20 percent rating more accurately describes 
his current lumbosacral strain as envisioned under the pre-
September 2003 rating criteria of Diagnostic Code 5295.  

Also for application prior to the September 2003 regulatory 
changes is Diagnostic Code 5292, which rates a lumbar spine 
disability without evidence of ankylosis or intervertebral 
disc syndrome according to the severity demonstrated in 
limitation of motion.  Specifically, a 20 percent rating is 
warranted for moderate limitation of motion, and a 40 percent 
rating is warranted for severe limitation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2003).  The words "moderate" 
and "severe" were not defined in the VA rating schedule.  

The September 2003 regulatory amendments adopted rating 
criteria which continued to assign disability ratings based 
on the demonstrated loss of motion; however, the new criteria 
was based on numerically defined ranges of motion 
(demonstrating the loss of movement) rather than descriptive 
losses.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See Supplementary Information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-September 2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

Effective from September 26, 2003, disabilities of the lumbar 
spine are to be rated under the General Formula.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).  The 
General Formula provides the following ratings, in relevant 
part: A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine of 30 degrees but no more than 60 
degrees; or, combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, for muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine limited to 30 
degrees or favorable ankylosis of the entire thoracolumbar 
spine.  Id.

These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which is not present here.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.

The record reflects that the Veteran has demonstrated no more 
than moderate limitation of motion throughout this appeal 
characterized by forward flexion limited to no less than 45 
degrees by pain.  See November 2002 VA Examination Report; VA 
Annual Examination Report dated November 4, 2003; VA 
Neurosurgery Consultation Report dated June 15, 2005; 
November 2008 VA Examination Report.  Other than additional 
limitation of motion due to pain, there is no indication that 
the Veteran's lumbosacral motion is additionally limited by 
factors such as repetition, fatigue, weakness, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45.  These range of 
motion results, the Board concludes, are more consistent with 
the Veteran's currently assigned 20 percent disability rating 
under both the old and new rating criteria.  

The Board notes that it considered the lay statements 
submitted by the Veteran and his wife in making its 
determination.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006).  However, it is of the opinion that this 
evidence only further supports the conclusion that his 
functional impairment due to lumbosacral strain throughout 
this appeal is reflective of no more than moderate 
impairment.  In this regard, the Veteran indicated that he 
refrains from lifting and bending when possible in his 
occupation as a janitor; he also reported occasionally 
enlisting help from his co-workers.  Moreover, the Veteran 
and his wife both stated that she assists him in dressing for 
work at least once a week; presumably, this is due to 
increased back pain.  

The above lay evidence clearly demonstrates that the Veteran 
experiences some interference with his daily and occupational 
life as a result of his service-connected disability.  
However, there is also evidence that he has managed to remain 
employed throughout this appeal in both sedentary and 
physically active occupations (dispatcher and janitor).  
Furthermore, there has been no assertion by the Veteran that 
he has missed any work due to back problems.  See November 
2002 VA Examination Report (reports minimal impact on 
employment and activity); November 2008 VA Examination 
Report.  

The purpose of the Rating Schedule is to compensate for 
decreases in earning capacity.  38 C.F.R. § 4.1 (2008).  
Therefore, while the Board has considered the impact his 
disability has on his life, the competent evidence of record 
does not suggest anything more than a moderate impact on his 
occupational functioning.  This weighs heavily against 
assigning a higher rating.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, as discussed above, the Board finds no 
basis upon which to assign a higher rating for the Veteran's 
service-connected lumbosacral strain.  This includes 
consideration of entitlement to a higher rating pursuant to 
the rating criteria which pertain to intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008).  Such criteria assign ratings based on the duration 
and frequency of "incapacitating episodes," which are 
defined as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id.  
In the present appeal, the contemporaneous medical evidence 
fails to show any treatment for incapacitating episodes.  
Similarly, the Veteran denied any such episodes at the 
November 2008 VA examination.  

Finally, the record fails to reflect any additional 
functional impairment, including any neurological 
abnormalities, associated with the Veteran's lumbosacral 
strain which warrant consideration separate ratings.  See 
38 C.F.R. § 4.71a, Note (1).  The Board acknowledges that the 
Veteran has complained of lower extremity radicular symptoms 
such as radiating pain, numbness, and tingling, throughout 
this appeal.  While competent to report such symptoms, Layno 
v. Brown, 6 Vet. App. 465, 469 (1994), he is not competent to 
state that such symptoms constitute a neurological disability 
warranting a separate rating, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board itself is 
prohibited from making conclusions based on its own medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In the present case, the Veteran's subjective complaints have 
not been confirmed as neurological abnormality through 
objective and clinical testing.  As discussed above, a June 
2005 neurological consultation failed to reveal any evidence 
of radiculopathy in the Veteran's right S1 nerve despite a 
March 2005 MRI study which was questionable for nerve root 
compression.  Furthermore, a March 2000 private neurological 
evaluation indicates that the Veteran's lower extremities 
show absolutely normal strength, sensation, reflexes, and 
coordination.  See Shannon Clinic Neurology Consultation 
Report dated March 14, 2000.  Finally and most recently, the 
Veteran's November 2008 VA examination revealed normal 
pinprick sensation, strength, and motor skills throughout the 
bilateral lower extremities.  No neurological disability was 
diagnosed.  In light of the above competent evidence, the 
Board concludes that a preponderance of the evidence is 
against the assignment of separate ratings for associated 
neurological impairment of the lower extremities.  

Lay evidence indicates that the Veteran's sex life with his 
wife has been impacted by his back pain.  See Lay Statement 
by Veteran's Wife received August 19, 2008.  He has also 
reported that he occasionally has difficulty with erections.  
See Veteran Statement received August 19, 2008.  The 
Veteran's wife also indicates that he sometimes has bowel 
movements on himself, suggesting possible incontinence.  
However, with respect to any competent evidence of 
neurological abnormalities resulting in bowel or bladder 
problems or impotence, the competent medical evidence is 
silent.  Most notably, the Veteran made no mention of either 
symptom at his November 2008 VA examination.  Absent any 
competent medical evidence of a neurological abnormality 
affecting bladder, bowel, or erectile function, the Board 
finds that a preponderance of the evidence is against the 
assignment of separate ratings for the Veteran's subjective 
complaints.  

The Board notes the Veteran's assertions that he is entitled 
to a higher rating for lumbosacral strain.  However, the 
Board must consider the entire evidence of record when 
analyzing the criteria laid out in the Rating Schedule.  
Furthermore, although the Veteran is competent to provide 
evidence regarding symptomatology, he is not competent to 
provide an opinion regarding the severity of such 
symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His lay statements have already been discussed 
above, and the Board finds the objective medical findings of 
record to be more probative of the occupational impairment 
caused by his service-connected disability.  See Hayes, 5 
Vet. App. at 69-70.

In the instant appeal, the competent evidence of record 
reflects lumbosacral strain manifested by subjective 
complaints of low back pain and objective evidence of 
limitation of motion with forward flexion limited to no less 
than 45 degrees throughout this entire appeal period.  There 
is also competent lay evidence of interference with the 
Veteran's daily life and employment; however, such 
interference is productive of no more than moderate 
occupational impairment.  Therefore, with consideration of 
the above, the Board concludes that the Veteran is entitled 
to no more than the currently assigned 20 percent rating 
throughout this appeal.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007) (the Board must consider whether there has been an 
increase in a disability during an appeal such that staged 
ratings are appropriate).  Seeing as a preponderance of the 
evidence is against this claim, the benefit of the doubt rule 
does not apply, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The above determination is based upon application of the 
Rating Schedule to the Veteran's service-connected 
disability.  The purpose of the Rating Schedule is to 
compensate a veteran for the average impairment in earning 
capacity resulting from his service-connected disability.  
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the disability.  Id.  
However, in some cases a disability may present exceptional 
or unusual circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2008).  In these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the Rating Schedule.  Id. 

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular rating for lumbosacral strain is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's back disability with the 
established criteria found in the General Formula shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology; as discussed above, the 
rating criteria considers pain, loss of range of motion, and 
neurological complications/symptoms.

The Board further observes that, even if the available 
schedular rating for the disability is inadequate (which it 
manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  In this regard, the record does not 
show that the Veteran required frequent hospitalizations for 
his back disability throughout this appeal.  Additionally, as 
discussed above, there is not shown to be evidence of marked 
interference with employment due to the disability.  

In short, there is nothing in the record to indicate that the 
disability picture associated with this service-connected 
disability is not contemplated by the schedular rating 
criteria, nor is there any indication that it causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  The Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


